Higgins, J.
These cases have been considered on previous appeals. They are reported in 249 N.C. 287, 106 S.E. 2d 214, and 253 N.C. 220, 116 S.E. 2d 459. The plaintiffs now seek to have the Court reverse the judgments of involuntary nonsuit entered in the superior court at the close of the plaintiffs’ evidence. The present appeals pose these questions of law: (1) Did the trial court have before it any substantial evidence of facts and circumstances from which, viewed in the light most favorable to the plaintiffs, negligence- on the part of Harry Carroll may reasonably be inferred? (2) If so, was such negligence the proximate cause, or one of the proximate causes of the fatal accident? Peeden v. Tait, 254 N.C. 489, 119 S.E. 2d 450; Price v. Gray, 246 N.C. 162, 97 S.E. 2d 844.
The court determines whether the facts and circumstances in evidence have probative value on the material issues involved; that is, when taken in the light most favorable to the plaintiff do they tend to make out and sustain the cause of action alleged in the complaint? An affirmative answer by the court to this preliminary question sends the ease to- the jury. Wall v. Bain, 222 N.C. 375, 23 S.E. 2d 330. The *328.'jury weighs the evidence. Consequently, contradictions in the testimony involve weight and do not justify nonsuit. Maddox v. Brown, 232 N.C. 244, 59 S.E. 2d 791.
Roberta McMillian Moore testified as a witness for the plaintiffs. Here, summarized in part and quoted in part, is her testimony: The witness and her husband, James Moore, were riding in the back seat of an Oldsmobile owned and driven by Ulysses Moore. Riding with Moore in the front seat were James Arthur McMillian and Lillie Mae Hall. They left Asheville about 7:00 a.m. on November 17, 1956, on Highway 25, intending to go to Greenville, South Carolina. Light rain was falling. The surface of the road was wet and slippery. For a distance of about two miles immediately prior to the accident the Moore Oldsmobile followed a Ford driven by the defendant Harry Carroll. The distance between the vehicles — three or four car lengths — and the speed — 35 to 40 miles per hour — remained constant. “As we approached the point of collision I observed the Harry Carroll car traveling in front . . . He stopped suddenly in front of Ulysses Moore’s car without giving any signal at all. When I say he gave no signal at all, I was looking at the Harry Carroll car. ... In reference to any hand signal, I did not observe any, no hand signal. I could see the light fixtures on his car clearly. No, not any tail lights came on . . . When he stopped suddenly in front, . . . Ulysses Moore applied his brakes, his car began to skid to the left over across into the other lane . . . When that occurred, that is when they all crashed. When the crash came the Harry Carroll car was in the west lane right side of Ulysses Moore’s car ... As Harry Carroll approached the driveway that is shown on the chart, he suddenly stopped . . . No, sir, he was not giving any mechanical signal of his intention, none whatever. I did not see Mr. Carroll give a hand signal. I say that when Harry Carroll came to a sudden stop Ulysses Moore applied his brakes.”
The Oldsmobile driven by Moore skidded into the left lane and crashed head-on into the Singleton truck. Lillie Mae Hall was killed instantly. James Arthur McMillian died the day following the accident. Neither Moore’s Oldsmobile nor Singleton’s truck came in actual contact with Carroll’s Ford. If Carroll was negligent in failing to give Moore a proper signal of his intention to stop on the highway, and that negligent failure was the proximate cause, or one of the proximate causes of the accident and the injury, in that event Carroll would be liable to guest passengers in Moore’s Oldsmobile even though negligence on the part either of Moore or of Singleton, or of both, joined and concurred with his negligence in producing the injury. There may be more than one proximate cause of accident and injury. Lamm v. Gardner, 250 N.C. 540, 108 S.E. 2d 875; Price v. Gray, supra; Bullard *329v. Ross, 205 N.C. 495, 171 S.E. 789. The weather — rain — and the condition of the highway — wet and slippery — would tend to increase the vigilance required of each driver in the use of the highway. “Mere stopping on the highway is not prohibited by law, and the fact of stopping in itself does not constitute negligence. Leary v. Bus Corp., 220 N. C. 745, 18 S.E. 2d 426. It is stopping without giving a signal by hand and arm ‘or any approved mechanical or electrical signaling device’ approved by the Department of Motor Vehicles whenever the operation of any other vehicle may he affected by such movement. G.S. 20-154 (sec. 116, ch. 407, Public Laws 1937).” Conley v. Pearce-Young-Angel Co., 224 N.C. 211, 29 S.E. 2d 740.
There was evidence in the record the accident occurred (1) at the entrance to a driveway into a private dwelling, (2) at or near the entrance to a road to the airport, and (3) at some undisclosed distance north of a blinker light at an intersection. It was for the jury to say whether the blinker light was close enough to relieve Carroll of the duty to give the signal of his intention to stop in the road.
The evidence in the light most favorable to the plaintiff, disregarding the inconsistencies and conflicts, presents issues of fact for jury determination. We have examined the cases cited by appellee in support of his argument that nonsuit was required. They present factual situations which are readily distinguishable from the instant cases. The defendant, of course, will have opportunity at the trial to establish any proper further defenses set up in answers.
The judgments of nonsuit are
Reversed.